Exhibit 10.2

 

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”) is dated as of August 17,
2018 (the “Effective Date”), among Amyris, Inc., a Delaware corporation (the
“Company”) and the undersigned investor (the “Holder”).

 

WHEREAS, reference is hereby made to that certain Securities Purchase Agreement,
dated August 2, 2017 (the “Securities Purchase Agreement”), by and among the
Company and the investors party thereto (including the Holder, the “Holders”),
pursuant to which, among other things, the Holder acquired (a) a Common Stock
Purchase Warrant, with an exercise price as of the date hereof of $4.40 per
share of common stock of the Company, par value $0.0001 per share (the “Common
Stock”), exercisable as of the date hereof into such aggregate number of shares
of Common Stock as set forth on the signature page of the Holder attached hereto
(the “Cash Warrant”, as exercised, the “Cash Warrant Shares”) and (b) a Common
Stock Purchase Warrant, with an exercise price of $0.0001 per share of Common
Stock, exercisable as of the date hereof into such aggregate number of shares of
Common Stock as set forth on the signature page of the Holder attached hereto
(the “Dilution Warrant”). Capitalized terms not defined herein shall have the
meaning as set forth in the Securities Purchase Agreement or the Cash Warrant,
as applicable.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act, as
consideration for (a) the cash exercise of the Cash Warrant into the applicable
aggregate number of Cash Warrant Shares as set forth on the signature page of
the Holder attached hereto (such number, as applicable, the “Cash Warrant Share
Exercise Amount”) and (b) the cancellation of the Dilution Warrant, the Company
shall issue to the Holder new Common Stock Purchase Warrants, in the form
attached hereto as Exhibit A (collectively, the “New Warrant”), initially
exercisable into an aggregate of 6,343,778 shares of Common Stock (the “New
Warrant Shares”, and together with the New Warrant, the “New Securities”, and
together with this Agreement, the “Transaction Documents”).

 

WHEREAS, concurrently herewith, the Company is entering into agreements with
certain other Holders (each, an “Other Holder”) of Common Stock Purchase
Warrants issued pursuant to the Securities Purchase Agreement (each, an “Other
Warrant” and such agreements, each an “Other Agreement”) substantially in the
form of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows:

 

1.                  Exercise of Cash Warrant; Cancellation of Dilution Warrant.

 



 
 

 

(a)                General. On the date hereof and at the Applicable Time (as
defined in that certain Underwriting Agreement, dated as of the Closing Date (as
defined below) by and between the Company, B. Riley FBR, Inc., as the
“Underwriter”, and the Selling Stockholders (including Holder) listed on
Schedule I thereto (the “Underwriting Agreement”)) and simultaneously with the
transactions contemplated by clauses (ii) and (iii) of this Section 1(a) (the
“Initial Exercise” and the “Initial Exercise Date”) and, if a Second Exercise
(as defined below) is triggered as a result of B. Riley FBR, Inc. electing to
exercise its option to purchase more shares of the Company’s Common Stock from
the Holder pursuant to the Underwriting Agreement (i) the Holder shall duly
execute and deliver to the Company an irrevocable Notice of Exercise, in the
form attached hereto as Exhibit B (the “Notice of Exercise”) and, on or prior to
the Delivery Date (as defined below), shall wire, or shall cause to be wired
(directly or indirectly) the payment of the aggregate exercise price of the
applicable Cash Warrant Share Exercise Amount of the Cash Warrant, as set forth
on the signature page of the Holder attached hereto, to the Company in
accordance with the wire instructions of the Company (or the wire instructions
of another party designated by the Company) communicated to the Holder (or other
relevant party making payment on behalf of the Holder) at least one (1) Business
Day prior to the (Y) date hereof in the case of the Initial Exercise and (Z)
Second Exercise Date in case of the Second Exercise (each such date, the
“Closing Date” with regard to such exercise), in U.S. dollars and immediately
available funds, to effect the exercise of the applicable Cash Warrant Share
Exercise Amount of the Cash Warrant, (ii) the Dilution Warrant shall be deemed
cancelled immediately on the Closing Date associated with the Initial Exercise
Date and simultaneously with the transactions contemplated by clauses (i) and
(iii) of this Section 1(a) and, as promptly as commercially practicable after
the Effective Date, the Dilution Warrant shall be delivered to the Company at
the address set forth in Section 5(h) hereof (provided, that to the extent such
Dilution Warrant was exercised, in whole or in part, on or prior to the Closing
Date prior to its deemed cancellation, such Dilution Warrant shall remain in
full force and effect until the shares of Common Stock owed to the Holder in
such exercise(s) are delivered to the Holder (or its designee), as applicable),
and (iii) the Company shall duly execute and issue to the Holder the New Warrant
on the Closing Date and simultaneously with the transactions contemplated by
clauses (i) and (ii) of this Section 1(a), initially exercisable into 6,343,778
New Warrant Shares (collectively, the “Closing”, and such transactions, the
“Transactions”). The Company shall deliver the New Warrant to the Holder as soon
as commercially practicable following the applicable Closing Date to the address
set forth on the signature page of the Holder attached hereto (or such other
address as designated by the Holder in writing to the Company). Notwithstanding
anything herein to the contrary, if the Holder elects on its signature page to
have the lock up provisions included as Annex I attached hereto apply to the
Holder, the Holder: (i) will be prohibited from selling or otherwise
transferring for value the Cash Warrant Share Exercise Amount of Cash Warrant
Shares to be delivered to the Holder (or its designee) in accordance with the
Notice of Exercise during the period beginning on the applicable Closing Date
and continuing to and including the date 180 days after such Closing Date, and
(ii) shall be entitled to effect the exercise of the Cash Warrant pursuant to a
cashless exercise in accordance therewith in lieu of the Holder’s obligations to
exercise the Cash Warrant in cash in accordance therewith and herewith. If the
Underwriter exercises its option under the Underwriting Agreement to purchase
the Optional Shares (as defined in the Underwriting Agreement), then Holder will
execute another irrevocable Notice of Exercise (a “Second Exercise”), and
deliver such Notice of Exercise to the Company (the date of such delivery, the
“Second Exercise Date”) and there shall be a second Closing as set forth in this
paragraph.

 



 2 

 

 

(b)               Delivery of Cash Warrant Shares. No later than the second
(2nd) Trading Day after the applicable Closing Date (the “Delivery Date”) the
Company shall cause the applicable Cash Warrant Share Exercise Amount of Cash
Warrant Shares to be delivered to the Holder (or its designee) in accordance
with the Cash Warrant and the deposit/withdrawal at custodian or other delivery
instructions set forth in the Notice of Exercise applicable to such exercise.

 

(c)                Return of Certificates. As promptly as practicable after the
applicable Closing Date, the Holder shall return to the Company the certificate
evidencing (i) the Dilution Warrant (or a lost warrant affidavit in form and
substance satisfactory to the Company), which shall automatically be deemed
cancelled and null and void upon the consummation of the Closing; and (ii)
solely if the Cash Warrant is exercised in full pursuant to the Notice of
Exercise, the Cash Warrant.

 

2.                  Representations and Warranties of Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or warranty otherwise made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to the Holder:

 

(a)                Organization and Standing. The Company and each of its
subsidiaries is duly incorporated, validly existing, and in good standing under
the laws of the jurisdiction of its organization. Each of the Company and its
subsidiaries has all requisite power and authority to own and operate its
respective properties and assets and to carry on its respective business as
presently conducted and as proposed to be conducted. The Company and each of its
subsidiaries is qualified to do business as a foreign entity in every
jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company and its subsidiaries or the ability of the Company or any of its
subsidiaries to perform their respective obligations under the Transaction
Documents (a “Material Adverse Effect”).

 

(b)               Power. The Company has all requisite power to execute and
deliver this Agreement, to sell and issue the New Securities hereunder, and to
carry out and perform its obligations under the terms of the Transaction
Documents.

 

(c)                Authorization. The execution, delivery, and performance of
the Transaction Documents by the Company has been duly authorized by all
requisite action on the part of the Company and its officers, directors and
stockholders, and this Agreement constitutes, and the other Transaction
Documents will constitute, legal, valid, and binding obligations of the Company
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies (together, the “Enforceability Exceptions”).

 

(d)               Consents and Approvals. Except for any Current Report on Form
8-K or Notice of Exempt Offering of Securities on Form D to be filed by the
Company in connection with the transactions contemplated hereby, or except as
set forth on Section 2(d) of the Disclosure Schedules, the Company is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by the Transaction Documents.
Assuming the accuracy of the representations of the Holder set forth herein, no
consent, approval, authorization or other order of, or registration,
qualification or filing with, any court, regulatory body, administrative agency,
self-regulatory organization, stock exchange or market (including The NASDAQ
Stock Market), or other governmental body is required for the execution and
delivery of the Transaction Documents, the valid issuance, sale and delivery of
the New Securities to be sold pursuant to this Agreement other than such as have
been made or obtained, or for any securities filings required to be made under
federal or state securities laws applicable to the offering of the New
Securities.

 



 3 

 

 

(e)                Non-Contravention. The execution and delivery of the
Transaction Documents, the issuance, sale and delivery of the New Securities to
be sold by the Company under this Agreement, the performance by the Company of
its obligations under the Transaction Documents and/or the consummation of the
transactions contemplated thereby will not (i) conflict with, result in the
breach or violation of, or constitute (with or without the giving of notice or
the passage of time or both) a violation of, or default under, (A) any bond,
debenture, note or other evidence of indebtedness, or under any lease, license,
franchise, permit, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company or any subsidiary
is a party or by which it or its properties may be bound or affected, (B) the
Company’s Restated Certificate of Incorporation, as amended and as in effect on
the date hereof (the “Certificate of Incorporation”), the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), or the equivalent
document with respect to any subsidiary, as amended and as in effect on the date
hereof, or (C) any statute or law, judgment, decree, rule, regulation, ordinance
or order of any court or governmental or regulatory body (including The NASDAQ
Stock Market), governmental agency, arbitration panel or authority applicable to
the Company, any of its subsidiaries or their respective properties, except in
the case of clauses (A) and (C) for such conflicts, breaches, violations or
defaults that would not be likely to have, individually or in the aggregate, a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or any of its subsidiaries
or an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any material bond, debenture, note or any other evidence
of indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any if its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject. For purposes of this
Section 2(e), the term “material” shall apply to agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound involving obligations (contingent or otherwise) of, or
payments to, the Company in excess of $100,000 in a consecutive 12-month period.

 

(f)                Authorization of the New Securities. The New Warrants have
been duly authorized by the Company and, when duly executed and delivered by the
Company, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions. The New Warrant Shares issuable upon exercise of the
New Warrants have been, duly authorized and reserved for issuance upon exercise
by all necessary corporate action and such shares, when issued upon such
exercise in accordance of the terms of the New Warrants, will be validly issued
and will be fully paid and non-assessable, and will be free of any liens or
encumbrances with respect to the issuance thereof; provided, however, that the
New Warrant Shares shall be subject to restrictions on transfer under state or
federal securities laws as set forth in this Agreement, or as otherwise may be
required under state or federal securities laws as set forth in this Agreement
at the time a transfer is proposed. Except as set forth on Section 2(f) of the
Disclosure Schedules, the issuance and delivery of the New Warrant Shares is not
subject to preemptive, co-sale, right of first refusal or any other similar
rights of the stockholders of the Company or any other Person, or any liens or
encumbrances or result in the triggering of any anti-dilution or other similar
rights under any outstanding securities of the Company.

 



 4 

 

 

(g)               Registration. Assuming the accuracy of each of the
representations and warranties of the Holder herein, the issuance by the Company
of the New Securities is exempt from registration under the Securities Act. The
Company has prepared and filed a registration statement (Registration No.
333-221351) (the “Registration Statement”) in conformity with the requirements
of the Securities Act, which became effective on December 1, 2017 (the “Warrant
Effective Date”), including a prospectus, dated December 5, 2017 (the
“Prospectus”) for, among other things, the resale by the Holder of the Cash
Warrant Shares, and such amendments and supplements thereto as may have been
required to the date of this Agreement. The Registration Statement is effective
under the Securities Act and no stop order preventing or suspending the
effectiveness of the Registration Statement or suspending or preventing the use
of the Prospectus has been issued by the Commission and no proceedings for that
purpose have been instituted or, to the knowledge of the Company, are threatened
by the Commission. At the time the Registration Statement and any amendments
thereto became effective and at the date of this Agreement, the Registration
Statement and any amendments thereto conformed and will conform in all material
respects to the requirements of the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading; and the Prospectus and any amendments or supplements thereto, at
the time the Prospectus or any amendment or supplement thereto was issued and as
of the date hereof, conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The Company was at the time of the filing of the
Registration Statement eligible to use Form S-3.

 

(h)               Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of (a) 250,000,000 shares of Common Stock,
50,383,859 shares of which are issued and outstanding as of the date hereof, and
(b) 5,000,000 shares of Preferred Stock, $0.0001 par value per share, of which
22,140 shares have been designated as Series A 17.38% Convertible Preferred
Stock, 105,204 shares have been designated as Series B 17.38% Convertible
Preferred Stock, 20,921 shares have been designated as Series C Convertible
Preferred Stock and 15,000 shares have been designated as Series D Convertible
Preferred Stock, and of which there are no shares of Series A 17.38% Convertible
Preferred Stock, 6,376.2787 shares of Series B 17.38% Convertible Preferred
Stock, no shares of Series C Convertible Preferred Stock and 12,958.21196 shares
of Series D Convertible Preferred Stock issued and outstanding as of the date
hereof. All subscriptions, warrants, options, convertible securities, and other
rights (contingent or other) to purchase or otherwise acquire equity securities
of the Company issued and outstanding as of the date hereof, or contracts,
commitments, understandings, or arrangements by which the Company or any of its
subsidiaries is or may be obligated to issue shares of capital stock, or
securities or rights convertible or exchangeable for shares of capital stock,
other than the New Securities, are as set forth in the SEC Documents. Taking
into account all rights and agreements described in the immediately preceding
sentence and any applicable anti-dilution provisions in any such agreement,
immediately after the Closing and after giving effect to the consummation of
this offering of the New Securities, there will be (i) 64,040,753 shares of
Common Stock issued and outstanding and (ii) a maximum of 57,870,205 shares of
Common Stock issuable upon conversion, exchange or exercise of all outstanding
securities of the Company (including, without limitation, all Common Stock
Equivalents) that are convertible into, exercisable or exchangeable for, settled
in, or may be paid or repaid with, shares of Common Stock. The issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued, are fully paid and nonassessable, have been issued in compliance
with all applicable federal and state securities laws, and were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities. Except as set forth in Section 2(h) of the
Disclosure Schedules, no holder of the Company’s capital stock is entitled to
preemptive or similar rights in connection with the issuance of the New
Securities. Except as set forth in or incorporated by reference into the SEC
Documents filed with the SEC on or after December 31, 2017, but prior to the
date hereof, there are no bonds, debentures, notes or other indebtedness having
general voting rights (or convertible into securities having such rights) of the
Company issued and outstanding. Except as set forth in or incorporated by
reference into the SEC Documents filed with the SEC on or after December 31,
2017, but prior to the date hereof, there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Securities Act. The Company has made
available to the Holder, a true, correct and complete copy of the Company’s
Certificate of Incorporation and Bylaws. From August 3, 2017 to the time of
execution of this Agreement, the Company has not issued or sold any Common Stock
or Common Stock Equivalents at a price (or exercise, conversion or exchange
price, as applicable) per share of Common Stock less than $4.26, other than in
respect of an Exempt Issuance.

 



 5 

 

 

(i)                 Legal Proceedings. Except as set forth in or incorporated by
reference into the SEC Documents filed with the SEC on or after December 31,
2017, but prior to the date hereof, there is no Proceeding before any court,
governmental agency or body, domestic or foreign, now pending or, to the
knowledge of the Company, threatened against the Company or its subsidiaries
wherein an unfavorable decision, ruling or finding would reasonably be expected
to, individually or in the aggregate, (i) materially adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, this Agreement or (ii) have a Material Adverse
Effect. The Company is not a party to or subject to the provisions of any
injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other governmental agency or body that might have,
individually or in the aggregate, a Material Adverse Effect.

 

(j)                 No Violations. Neither the Company nor any of its
subsidiaries is in violation of its respective certificate of incorporation,
bylaws or other organizational documents, or to its knowledge, is in violation
of any statute or law, judgment, decree, rule, regulation, ordinance or order of
any court or governmental or regulatory body (including The NASDAQ Stock
Market), governmental agency, arbitration panel or authority applicable to the
Company or any of its subsidiaries, which violation, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect. Neither
the Company nor any of its subsidiaries is in default (and there exists no
condition which, with or without the passage of time or giving of notice or
both, would constitute a default) in the performance of any bond, debenture,
note or any other evidence of indebtedness in any indenture, mortgage, deed of
trust or any other material agreement or instrument to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or by which the properties of the Company are bound, which
would be reasonably likely to have a Material Adverse Effect. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company and the Company is not an “ineligible
issuer” pursuant to Rules 164, 405 and 433 under the Securities Act. The Company
has not received any comment letter from the Commission relating to any SEC
Documents which has not been finally resolved. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.

 



 6 

 

 

(k)               Listing Compliance. The Company is in compliance with the
requirements of The NASDAQ Stock Market LLC for continued listing of the Common
Stock thereon and has no knowledge of any facts or circumstances that could
reasonably lead to delisting of its Common Stock from The NASDAQ Stock Market.
The Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on The NASDAQ Stock Market, nor has the Company
received any notification that the Commission or The NASDAQ Stock Market is
contemplating terminating such registration or listing. The transactions
contemplated by the Transaction Documents will not contravene the rules and
regulations of The NASDAQ Stock Market. The Company will comply with all
requirements of The NASDAQ Stock Market with respect to the issuance of the New
Securities, including the filing of any listing notice with respect to the
issuance of the New Securities.

 

(l)                 Integration; Other Issuances of Securities. Except as set
forth in Section 2(l) of the Disclosure Schedules, neither the Company nor its
subsidiaries or any Affiliates, nor any Person acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale or exchange of the New Securities to the
Holder for purposes of the Securities Act or of any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of The NASDAQ Stock Market, nor will the Company or its subsidiaries
or Affiliates take any action or steps that would require registration of any of
the New Securities under the Securities Act or cause the offering of the New
Securities to be integrated with other offerings if any such integration would
cause the issuance of the New Securities hereunder to fail to be exempt from
registration under the Securities Act or cause the transactions contemplated
hereby to contravene the rules and regulations of The NASDAQ Stock Market. The
Company is eligible to register the New Warrant Shares for resale by the Holder
using Form S-3 promulgated under the Securities Act.

 

(m)             No General Solicitation. Neither the Company nor its
subsidiaries or any Affiliates, nor any Person acting on its or their behalf,
has offered or sold any of the New Securities by any form of general
solicitation or general advertising.

 



 7 

 

 

(n)               No Brokers’ Fees. Except as set forth in Section 2(n) of the
Disclosure Schedules, the Company has not incurred any liability for any
finder’s or broker’s fee or agent’s commission in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

(o)               Acknowledgment Regarding Holder’s Purchase of Securities. The
Company acknowledges and agrees that the Holder is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Holder is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Holder or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated thereby is merely incidental to the Holder’s
purchase of the New Securities. The Company further represents to the Holder
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(p)               No Disqualification. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person, except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. As used herein, “Company Covered
Person” means, with respect to the Company as an “issuer” for purposes of Rule
506 promulgated under the Securities Act, any Person listed in the first
paragraph of Rule 506(d)(1).

 

(q)               Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Holder or its agents or counsel with any information that it
believes constitutes material, non-public information which will not otherwise
be disclosed in that certain Prospectus Supplement filed by the Company on
August 16, 2018. All disclosure furnished by or on behalf of the Company to the
Holder in connection with this Agreement regarding the Company, its business and
the transactions contemplated hereby is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that the Holder has not made and does not make
any representations or warranties with respect to the transactions contemplated
hereby other than those set forth in Article 3 hereto.

 

3.                  Representations and Warranties of the Holder. The Holder
hereby represents and warrants as of the date hereof (and, where specified, as
of the applicable Closing Date) to the Company as follows (unless as of a
specific date therein, in which case they shall be accurate as of such date):

 

(a)                Organization; Authority. The Holder is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by the Holder of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary corporate, partnership,
limited liability company or similar action, as applicable, on the part of the
Holder. Each Transaction Document to which it is a party has been duly executed
by the Holder, and when delivered by the Holder in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the Holder,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



 8 

 

 

(b)               Understandings or Arrangements. The Holder is acquiring the
New Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such New Securities (this representation and warranty not
limiting the Holder’s right to sell the Cash Warrant Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). The Holder is acquiring the New Securities hereunder in
the ordinary course of its business. The Holder understands that the New
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring such New
Securities as principal for his, her or its own account and not with a view to
or for distributing or reselling such New Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such New Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such New Securities in violation of the Securities
Act or any applicable state securities law (this representation and warranty not
limiting the Holder’s right to sell the Cash Warrant Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).

 

(c)                Holder Status. At the time the Holder was offered the New
Securities, it was, and as of the Closing Date it is, and on each date on which
it exercises any New Warrants, it will be an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.

 

(d)               Experience of the Holder. The Holder, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the New Securities, and has so evaluated
the merits and risks of such investment. The Holder is able to bear the economic
risk of an investment in the New Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e)                Access to Information. The Holder acknowledges that it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto) and the SEC Documents and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the New Securities and the merits and risks of investing in
the New Securities; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

 



 9 

 

 

(f)                Confidentiality. Other than to other Persons party to this
Agreement or to the Holder’s representatives, including, without limitation, its
officers, directors, partners, legal and other advisors, employees, agents and
Affiliates, the Holder has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

(g)               General Solicitation. The Holder is not purchasing the New
Securities as a result of any advertisement, article, notice or other
communication regarding the New Securities published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or, to the Holder’s knowledge, any other general solicitation or general
advertisement.

 

(h)               Ownership of Cash Warrant and Dilution Warrant. The Holder
owns the Cash Warrant and the Dilution Warrant, in each case, free and clear of
any Liens (other than the obligations pursuant to this Agreement, the
Transaction Documents (as defined in the Securities Purchase Agreement), the
Underwriting Agreement, and applicable securities laws).

 

The Company acknowledges and agrees that the representations contained in this
Section 3 shall not modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.

 

4.                  Covenants.

 

(a)                Removal of Legends. (i) The New Securities may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of New Securities other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of the
Holder or in connection with a pledge as contemplated in Section 4(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred New Securities under the Securities Act. The Holder agrees to the
imprinting, so long as is required by this Section 4(a), of a legend on any of
the New Securities in the following form:

 



 10 

 

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

(ii)       The Company acknowledges and agrees that the Holder may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the New Securities
to a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and, if required under the terms of such
arrangement, the Holder may transfer pledged or secured New Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the Holder’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of New Securities may reasonably request in connection with a pledge or
transfer of the New Securities.

 

(iii)       Certificates evidencing the New Securities shall not contain any
legend: (A) while a registration statement covering the resale of such security
is effective under the Securities Act, (B) following any sale of such New
Securities pursuant to Rule 144, (C) if such New Securities are eligible for
sale under Rule 144, or (D) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly if required
by the Transfer Agent or requested by the Holder to effect the removal of the
legend hereunder. If all or a portion of the New Warrant is exercised at a time
when there is an effective registration statement to cover the resale of the
applicable New Warrant Shares, or if such New Warrant Shares may be sold under
Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such New Warrant
Shares shall be issued free of all legends. The Company agrees that following
such time as such legend is no longer required under this Section 4(a) and upon
the request of the Holder, the Company will, no later than two Trading Days
following the delivery by the Holder to the Transfer Agent (with simultaneous
notice to the Company pursuant to Section 5(h) hereof) of a certificate
representing New Warrant Shares issued with a restrictive legend (such second
Trading Day, the “Legend Removal Date”), cause to be delivered to the Holder
such shares that are free from all restrictive and other legends by crediting
the account of the Holder's prime broker with the Depository Trust Company
System as directed by the Holder. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4(a). New Warrant Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company System as directed by the Holder.

 



 11 

 

 

(iv)       In addition to the Holder’s other available remedies, the Company
shall pay to the Holder, in cash, (A) as partial liquidated damages and not as a
penalty, for each $1,000 of New Warrant Shares (based on the VWAP of the Common
Stock on the date such New Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4(a)(ii),
$10 per Trading Day (increasing to $20 per Trading Day five (5) Trading Days
after such damages have begun to accrue) for each Trading Day commencing one
Trading Day after the Legend Removal Date until such certificate is delivered
without a legend and (B) if the Company fails to (x) issue and deliver (or cause
to be delivered) to the Holder by the Legend Removal Date a certificate
representing the New Securities so delivered to the Company by the Holder that
is free from all restrictive and other legends and (y) if after the Legend
Removal Date the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of all
or any portion of the number of shares of Common Stock, or a sale of a number of
shares of Common Stock equal to all or any portion of the number of shares of
Common Stock, that the Holder anticipated receiving from the Company without any
restrictive legend, then an amount equal to the excess of the Holder’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including
brokerage commissions and other out-of-pocket expenses, if any) (the “Buy-In
Price”) over the product of (I) such number of New Warrant Shares that the
Company was required to deliver to the Holder by the Legend Removal Date
multiplied by (I) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by the
Holder to the Company of the applicable New Warrant Shares (as the case may be)
and ending on the date of such delivery and payment under this Section 4(a)(iv).

 

(v)       The Cash Warrant Shares shall be issued free of legends.

 

(b)               Disclosure of Transactions. The Company shall, within one
business day of the Effective Date, issue a current report on Form 8-K
disclosing all material terms of the Transactions and including the form of this
Agreement and the form of New Warrant as exhibits thereto.

 

(c)                Blue Sky. The Company shall make all filings and reports
relating to the transactions contemplated hereby required under applicable
securities or “blue sky” laws of the states of the United States following the
Closing Date, if any.

 

(d)               Listing. The Company shall promptly secure the listing or
designation for quotation (as applicable) of all of the New Warrant Shares upon
each trading market upon which the Common Stock is then listed or designated for
quotation (as applicable) (subject to official notice of issuance) and shall
maintain such listing of all the New Warrant Shares from time to time issuable
under the terms of the New Warrants. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 4(d).

 



 12 

 

 

(e)                Indemnification of Holder. Subject to the provisions of this
Section 4(e), the Company will indemnify and hold the Holder and its directors,
officers, shareholders, members, managers, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, managers, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Holder Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Holder Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement, the
other Transaction Documents, that certain Warrant Amendment Agreement entered
into on the date hereof between the Company and Holder (the “Warrant Amendment
Agreement”) or the Underwriting Agreement or (b) any claim or action instituted
against the Holder Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company or other third party who is not an
Affiliate of such Holder Party, with respect to the Transactions or any of the
other transactions contemplated by the Transaction Documents, the Warrant
Amendment Agreement or the Underwriting Agreement. In addition to the foregoing
but without duplication, the Company hereby agrees to indemnify each Holder
Party from and against, all economic loss and internal and out-of-pocket costs,
including without limitation: (i) loss of “benefit of the bargain”, (ii)
diminution in the fully-diluted ownership percentage of the Company, and (iii)
counsel fees, that may be incurred by Holder Party or its Affiliates in
connection with any assertion that Koninklijke DSM N.V. or any of its affiliates
(collectively, “DSM”) have not consented to the transactions contemplated by the
Transaction Documents (the “DSM Consent”). If any action shall be brought
against any Holder Party in respect of which indemnity may be sought pursuant to
this Agreement, or if an event occurs for which a Holder Party is entitled to
indemnity in connection with failure to obtain the DSM Consent, such Holder
Party shall promptly notify the Company in writing, and in the event of an
action being brought, the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Holder
Party. Any Holder Party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of such Holder Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of such Holder Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel. The Company will not be liable to any
Holder Party under this Agreement (y) for any settlement by a Holder Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent,
that a loss, claim, damage or liability is attributable to such Holder’s breach
of any of the representations, warranties, covenants or agreements made by such
Holder in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4(e) shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Holder Party against the Company or others and any liabilities the Company may
be subject to pursuant to law. Notwithstanding the foregoing, a Holder Party
shall not be entitled to indemnification hereunder to the extent it is
determined in a binding adjudication that the matters to be indemnified are the
direct and proximate result of: (i) breach by such Holder Party of its
representations, warranties or covenants under the Transaction Documents, (ii)
violation by such Holder Party of state or federal securities laws, or (iii) the
result of the fraud, gross negligence or willful misconduct of such Holder
Party. Upon any such finding, such Holder Party shall promptly return to the
Company all indemnification payments that had previously been made hereunder
with respect to matters for which it is not entitled to indemnity.

 



 13 

 

 

(f)                Furnishing of Information. Until the earliest of the time
that (i) the Holder owns no New Securities or (ii) the New Warrants have
expired, the Company covenants to use reasonable best efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the Closing Date
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.

 

(g)               Reservation of Common Stock. As of the Closing Date, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive or similar rights, a sufficient
number of shares of Common Stock for the purpose of enabling the Company to
issue all of the New Warrant Shares issuable upon exercise of the New Warrants.

 

(h)               Exercise Procedures. Each of the form of Notice of Exercise
included in the New Warrants set forth the totality of the procedures required
of the Holder in order to exercise the New Warrants. Without limiting the
preceding sentences, no ink-original Notice of Exercise shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Notice of Exercise form be required in order to exercise the New Warrants.
No additional legal opinion, other information or instructions shall be required
of the Holder to exercise its New Warrants. The Company shall honor exercises of
the New Warrants and shall deliver the New Warrant Shares in accordance with the
terms, conditions and time periods set forth in the Transaction Documents.

 

 

 



 14 

 

 

(i)                 Credit Against Cash Warrant Exercise Price.   Each Holder
shall credit against payment of the exercise price of their respective Cash
Warrants an aggregate amount of: (i) in the case of Vivo Capital Fund VIII, L.P.
$107,771 of amounts owed to such Holder by the Company; and (ii) in the case of
Vivo Capital Surplus Fund VIII, L.P., $14,882 of amounts owed to such Holder by
the Company (collectively, the “Reimbursement Amounts”). The parties acknowledge
the existence of such indebtedness and agree that the Reimbursement Amounts will
be applied to reduce the cash amount that each such Holder would otherwise
deliver to the Company for the “Initial Exercise” amount for such Holder, as
indicated on their respective signature pages to this Agreement.

 

5.                  Miscellaneous.

 

(a)       Further Assurances. Each party hereto shall promptly execute and
deliver such further agreements and instruments, and take such further actions,
as the other party may reasonably request in order to carry out the purpose and
intent of this Agreement.

 

(b)       Governing Law; Jurisdiction; Jury Trial. This Agreement shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Agreement shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to the Company at the address for such notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(c)       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

(d)       Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 



 15 

 

 

(e)       Complete Agreement. This Agreement, together with the Securities
Purchase Agreement, the Underwriting Agreement, and the other Transaction
Documents (collectively, the “Exchange Documents”) represents the entire
agreement and understandings between the parties concerning the Transactions and
the other matters described herein and therein and supersedes and replaces any
and all prior agreements and understandings solely with respect to the subject
matter hereof and thereof. The parties acknowledge that the Company and Holders
have also entered into a Release Agreement dated August 17, 2018 that modifies
the Exchange Documents in some respects. Except as expressly set forth herein,
nothing herein shall amend, modify or waive any term or condition of the other
Exchange Documents.

 

(f)       Expenses. Except as specifically set forth herein, each party hereto
shall bear its own costs and expenses, including, without limitation, attorneys’
fees, incurred in connection with this Agreement and the transactions
contemplated hereby.

 

(g)       Finder’s Fees. Except as set forth in the Underwriting Agreement, each
party represents that it neither is nor will be obligated for any finder’s fee
or commission in connection with this transaction. The Company shall indemnify
and hold harmless the Holder from any liability for any commission or
compensation in the nature of a finder’s fee (and the reasonable costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(h)       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail; or (iii) one Business
Day after deposit with an overnight courier service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be as set forth in the Securities
Purchase Agreement or to such other address, facsimile number and/or e-mail
address and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
e-mail containing the time, date, recipient facsimile number and an image of the
first page of such transmission or (C) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

(i)       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Holder.

 



 16 

 

 

(j)       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(k)       Interpretation. Unless the context of this Agreement clearly requires
otherwise, (i) references to the plural include the singular, the singular the
plural, the part the whole, (ii) references to any gender include all genders,
(iii) “including” has the inclusive meaning frequently identified with the
phrase “but not limited to” and (iv) references to “hereunder” or “herein”
relate to this Agreement.

 

(l)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(m)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(n)       Independent Nature of Holder’s Obligations and Rights. The obligations
of the Holder under this Agreement are several and not joint with the
obligations of any Other Holder, and the Holder shall not be responsible in any
way for the performance of the obligations of any Other Holder under any Other
Agreement. Nothing contained herein or in any Other Agreement, and no action
taken by the Holder pursuant hereto, shall be deemed to constitute the Holder
and Other Holders as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Holder and Other Holders are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Holder and the
Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose

 

[signature page follows]

 

 

 

 

 



 17 

 

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



  AMYRIS, INC.               By: /s/ Kathleen Valiasek   Name:  Kathleen
Valiasek   Title:  Chief Financial Officer



 

 

 

 

 

 

 

 

 



 
 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



  HOLDER:         VIVO CAPITAL FUND VIII, L.P.               By: /s/ Frank Kung
  Name: Frank Kung   Title: Managing Member of Vivo Capital VIII, LLC, General
Partner         Address for delivery of New Warrants:         505 Hamilton
Avenue, Suite 207, Palo Alto, CA 94301                           Aggregate
Number of Cash Warrant Shares Issuable Upon Exercise of the Cash Warrant of the
Holder*:         4,898,670                     Aggregate Cash Warrant Share
Exercise Amount*:         For Initial Exercise: 3,465,693   For Second Exercise:
Up to 1,432,977         Aggregate Exercise Price of Cash Warrant Share Exercise
Amount         For Initial Exercise: $15,249,049.20         For Second Exercise:
Up to $6,305,098.80   *Disregarding any limitations on exercise related thereto.
              _______Check here if Holder is electing to have the 180 day
lock-up provisions in Annex I attached hereto apply to Holder’s Cash Warrant
Share Exercise Amount of Cash Warrant Shares to permit a cashless exercise of
the Cash Warrant



 

 

 

 



 
 

 

Annex I

 

Required Lock-Up Provisions for Cashless Exercise of Cash Warrant

 

In consideration of the Company granting the Holder the right to cashless
exercise, in whole or in part, the Cash Warrant (in lieu of the required cash
exercise pursuant to the Notice of Exercise) and still participate in the other
Transactions and for other good and valuable consideration, receipt of which is
hereby acknowledged, the Holder will not, during the period beginning on the
date hereof and continuing to and including the date 180 days after the date
hereof, (1) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any Cash Warrant Shares, or (2) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of any Cash Warrant Shares, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
any Cash Warrant Shares, in cash or otherwise. The foregoing restrictions are
expressly agreed to preclude the Holder from engaging in any hedging or other
transaction which is designed to or reasonably expected to lead to or result in
a sale or disposition of any Cash Warrant Shares even if such securities would
be disposed of by someone other than the Holder.

 

Notwithstanding the foregoing, the restrictions set forth in clause (1) and (2)
above shall not apply to transfers (a) as a bona fide gift or gifts, provided
that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein or (b) to any trust for the direct or indirect
benefit of the Holder or the immediate family of the Holder, provided that the
trustee of the trust agrees to be bound in writing by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value. For purposes of this Annex I, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin.

 

 

 



 
 

 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

 

AMYRIS, INC.

 

Warrant Shares: _______________1 Issue Date: August [_], 2018

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Vivo Fund VIII, L.P. or its assigns (the “Holder”) is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the open of business on the six
month anniversary of the date hereof (the “Initial Exercise Date”) and on or
prior to the close of business on the fifteen month anniversary of the Initial
Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Amyris, Inc., a Delaware corporation (the “Company”), up to
_________ shares (as subject to adjustment hereunder, the “Warrant Shares”) of
Common Stock. The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Warrant Exercise Agreement
(the “Warrant Exercise Agreement”), dated August 17, 2018, among the Company and
the Holder, as such definitions are in effect on August 17, 2018.

 

Section 2. Exercise.

 

a)                  Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company of a duly executed facsimile copy or PDF copy
submitted by electronic (or e-mail attachment) of the Notice of Exercise in the
form annexed hereto (“Notice of Exercise”). Within two (2) Trading Days
following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or cashier’s check drawn on a United States bank
unless the cashless exercise procedure specified in Section 2(c) below is
specified in the applicable Notice of Exercise. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Company shall maintain
records showing the number of Warrant Shares purchased and the date of such
purchases. The Company shall deliver any objection to any Notice of Exercise
within one (1) Business Day of receipt of such notice. The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.

 

 

________________

1 The New Warrant issued on the Initial Exercise Date will be for 4,488,072
shares. The New Warrant issued on the Second Exercise Date will be for up to
1,855,706 shares.



 1 

 

 

b)                  Exercise Price. The exercise price per share of the Common
Stock under this Warrant shall be $7.52, subject to adjustment hereunder (the
“Exercise Price”).

 

c)                  Cashless Exercise. Notwithstanding anything contained herein
to the contrary, if a registration statement covering the resale of the Warrant
Shares subject to the applicable Notice of Exercise is not available for the
resale of such Warrant Shares, at any time after the six month anniversary of
the Initial Exercise Date, this Warrant may be exercised, in whole or in part,
at any time or times on or after the Initial Exercise Date and on or before the
Termination Date at the election of the Holder (in such Holder’s sole
discretion) by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing ((A-B) * (X)) by (A), where:

 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter (including until two (2) hours after the close of “regular trading
hours” on a Trading Day) pursuant to Section 2(a) hereof or (iii) the VWAP on
the date of the applicable Notice of Exercise if the date of such Notice of
Exercise is a Trading Day and such Notice of Exercise is both executed and
delivered pursuant to Section 2(a) hereof after the close of “regular trading
hours” on such Trading Day;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 



 2 

 

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant.  The Company agrees not to take
any position contrary to this Section 2(c).

 

“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 



 3 

 

 

Notwithstanding anything herein to the contrary, on the Termination Date, if a
registration statement covering the resale of the Warrant Shares is not
available for the resale of the Warrant Shares, this Warrant shall be
automatically exercised via cashless exercise pursuant to this Section 2(c).

 

d)        Mechanics of Exercise.

 

i. Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased hereunder
shall be transmitted by the Transfer Agent to the Holder by crediting the
account of the Holder’s or its designee’s balance account with The Depository
Trust Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if
the Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144, and otherwise by physical delivery of a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder in the Notice
of Exercise by the date that is the earlier of (i) two (2) Trading Days after
the delivery to the Company of the Notice of Exercise and (ii) one (1) Trading
Day after delivery of the aggregate Exercise Price to the Company (such date,
the “Warrant Share Delivery Date”). Upon delivery of the Notice of Exercise, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the Warrant Shares, provided
that payment of the aggregate Exercise Price (other than in the case of a
cashless exercise) is received within two (2) Trading following delivery of the
Notice of Exercise. If the Company fails for any reason to deliver to the Holder
the Warrant Shares subject to a Notice of Exercise by the Warrant Share Delivery
Date, the Company shall pay to the Holder, in cash, as liquidated damages and
not as a penalty, for each $1,000 of Warrant Shares subject to such exercise
(based on the VWAP of the Common Stock on the date of the applicable Notice of
Exercise), $10 per Trading Day (increasing to $20 per Trading Day on the fifth
Trading Day after such liquidated damages begin to accrue) for each Trading Day
commencing one Trading Day after such Warrant Share Delivery Date until such
Warrant Shares are delivered or Holder rescinds such exercise. The Company
agrees to maintain a transfer agent that is a participant in the FAST program so
long as this Warrant remains outstanding and exercisable.

 



 4 

 

 

ii.                     Delivery of New Warrants Upon Exercise. If this Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Warrant certificate, at the time of delivery of the
Warrant Shares, deliver to the Holder a new Warrant evidencing the rights of the
Holder to purchase the unpurchased Warrant Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant.

 

iii.                  Rescission Rights. If the Company fails to cause the
Transfer Agent to transmit to the Holder the Warrant Shares pursuant to Section
2(d)(i) by the Warrant Share Delivery Date, then the Holder will have the right
to rescind such exercise.

 

iv.                  Compensation for Buy-In on Failure to Timely Deliver
Warrant Shares Upon Exercise. In addition to any other rights available to the
Holder, if the Company fails to cause the Transfer Agent to transmit to the
Holder the Warrant Shares in accordance with the provisions of Section 2(d)(i)
above pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 



 5 

 

 

v.                  No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

vi.                  Charges, Taxes and Expenses. Issuance of Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such Warrant Shares, all
of which taxes and expenses shall be paid by the Company, and such Warrant
Shares shall be issued in the name of the Holder or in such name or names as may
be directed by the Holder; provided, however, that in the event that Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.

 

vii.                  Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
this Warrant, pursuant to the terms hereof.

 



 6 

 

 

e)         Holder’s Exercise Limitations. Notwithstanding anything to the
contrary contained herein, the Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 2 or otherwise, to the extent that after giving
effect to such issuance after exercise as set forth on the applicable Notice of
Exercise, the Holder (together with the Holder’s Affiliates, and any other
Persons acting as a group together with the Holder or any of the Holder’s
Affiliates (such Persons, “Attribution Parties”)), would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below).  For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by the Holder and its Affiliates and Attribution Parties shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its Affiliates or Attribution Parties and (ii) exercise or conversion
of the unexercised or nonconverted portion of any other securities of the
Company (including, without limitation, any other Common Stock Equivalents (as
defined below)) subject to a limitation on conversion or exercise analogous to
the limitation contained herein beneficially owned by the Holder or any of its
Affiliates or Attribution Parties.  Except as set forth in the preceding
sentence, for purposes of this Section 2(e), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2(e) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any Affiliates and Attribution
Parties) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Holder, upon notice to the
Company, may waive the Beneficial Ownership Limitation provisions of this
Section 2(e), provided that such waiver (i) will not be effective until the
61st day after such notice is delivered to the Company, and (ii) will not be
effective to the extent such waiver would require the prior approval of the
Company’s stockholders, unless such approval has been obtained. If such
stockholder approval is required and has not been obtained, the Company shall
use its commercially reasonable efforts to timely obtain such stockholder
approval. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 2(e)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. “Common Stock Equivalents” means any
securities of the Company or its subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into, or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

 



 7 

 

 

Section 3. Certain Adjustments.

 

a)      Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

b)      [INTENTIONALLY OMITTED]

 

c)     Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time after the Original Issue Date the Company
grants, issues or sells any Common Stock Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then each Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that the Holder’s right
to participate in any such Purchase Right would result in the Holder exceeding
the Beneficial Ownership Limitation and the Beneficial Ownership Limitation is
not waived by the Holder, then the Holder shall not be entitled to participate
in such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 



 8 

 

 

d)     Pro Rata Distributions. During such time as this Warrant is outstanding,
if the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any dividend that
results in adjustment to the Conversion Price pursuant to Section 3(a) above) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation and the
Beneficial Ownership Limitation is not waived by the Holder, then the Holder
shall not be entitled to participate in such Distribution to such extent (or in
the beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

e)      Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction (as if the
exercise of the Warrant occurred immediately prior to the occurrence of such
Fundamental Transaction), at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of common stock of the successor or acquiring corporation or shares of
Common Stock of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 2(e) on the
exercise of this Warrant). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.

 



 9 

 

 

f)       Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

g)      Notice to Holder.

 

i.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall within two (2)
Trading Days deliver to the Holder by facsimile or email a notice setting forth
the Exercise Price after such adjustment and any resulting adjustment to the
number of Warrant Shares and setting forth a brief statement of the facts
requiring such adjustment.

 



 10 

 

 

ii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided in this Warrant constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

Section 4. Transfer of Warrant.

 

a)      Transferability. Subject to compliance with any applicable securities
laws and the conditions set forth in Section 4(d) hereof and to the provisions
of Section 4(a) of the Warrant Exercise Agreement, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company or its designated agent, together with a
written assignment of this Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company unless the Holder
has assigned this Warrant in full, in which case, the Holder shall surrender
this Warrant to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant full. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 



 11 

 

 

b)      New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issue date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)      Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

d)     Transfer Restrictions. If, at the time of the surrender of this Warrant
in connection with any transfer of this Warrant, the transfer of this Warrant
shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of Section 4(a) of the Warrant Exercise Agreement.

 

e)      Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 



 12 

 

 

Section 5. Miscellaneous.

 

a)      No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(d)(i), except
as expressly set forth in Section 3.

 

b)      Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

d)     Authorized Shares.

 

1.                  During the period the Warrant is outstanding from and after
the Initial Exercise Date, the Company covenants that it will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Warrant Shares upon the exercise of any purchase rights
under this Warrant. The Company further covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of issuing the necessary Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

2.                  Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of Holder
as set forth in this Warrant against impairment. Without limiting the generality
of the foregoing, the Company will (i) not increase the par value of any Warrant
Shares above the amount payable therefor upon such exercise immediately prior to
such increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 



 13 

 

 

3.                  Before taking any action which would result in an adjustment
in the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

e)      Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Warrant Exercise Agreement.

 

f)       Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.

 

g)      Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

h)      Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Warrant Exercise Agreement.

 

i)        Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 



 14 

 

 

j)        Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

k)      Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)        Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

m)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n)      Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

(Signature Page Follows)

 

 

 

 

 



 15 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 



  AMYRIS, INC.               By:       Name: Kathleen Valiasek     Title: Chief
Financial Officer



 

 

 

 

 

 

 

 

 



 16 

 

 

NOTICE OF EXERCISE

 

To: AMYRIS, INC.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Applicable Exercise Price: $

 

(3)   Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(4)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

Signature of Authorized Signatory of Investing Entity:   

Name of Authorized Signatory:      Title of Authorized Signatory:  

Date:   



 

 

 



 17 

 

 

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 



Name:             (Please Print) Address:             (Please Print) Phone
Number:       Email Address:        Dated: _______________ __, ______    
Holder’s Signature:       Holder’s Address:      



 

 

 



 18 

 

 

Exhibit B

 

 

 

 

 

 

 

 

 

 

 

 




 19 

 

 

NOTICE OF EXERCISE

 

To: AMYRIS, INC.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Applicable Exercise Price: $

 

(3)   Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] [the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(4)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

Signature of Authorized Signatory of Investing Entity:   

Name of Authorized Signatory:      Title of Authorized Signatory:  

Date:   



 